Citation Nr: 0521562	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 20 percent disabling prior to December 16, 
2003, and 40 percent thereafter.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a disability rating in excess of 10 
percent for bursitis of the right hip, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.

By decisions entered in December 2002 and November 2003, the 
RO, in pertinent part, denied the veteran's claim for a 
rating in excess of 20 percent for bilateral hearing loss; 
granted an increased rating, to 10 percent, for tinnitus; and 
granted service connection for bursitis of the right hip and 
assigned a 10 percent evaluation therefor.  The veteran 
perfected an appeal to the Board of Veterans' Appeals 
(Board), challenging the evaluations assigned for each of 
these disabilities.  In December 2004, the RO increased the 
rating for bilateral hearing loss to 40 percent, effective 
from December 16, 2003.  The evaluation of the veteran's 
hearing loss remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). Accordingly, the 
issues presented for appeal have been characterized as set 
forth above, on the title page.

With regard to the matter of the veteran's entitlement to an 
increased rating for tinnitus, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
recently reversed a decision of the Board which had concluded 
that no more than a single 10-percent disability evaluation 
could be assigned for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  Smith v. 
Nicholson, 19 Vet. App. 63, 78 (2005).  VA disagrees with the 
Court's decision, and is seeking to have the decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned, the Secretary of VA has imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
include all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003 and a disability 
rating for tinnitus of greater than 10 percent is sought.  As 
the veteran's tinnitus claim meets these criteria, it is 
subject to the stay.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of stayed cases, 
such as the veteran's, will be resumed.

As for the veteran's remaining claims, the Board notes that 
its present decision is limited to the matter of his 
entitlement to an increased rating for bilateral hearing 
loss.  For the reasons set forth below, his claim for a 
higher initial rating for bursitis of the right hip is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  In October 2002, the veteran had level IX hearing acuity 
in the right ear, and level III hearing in the left ear.

2.  In November 2004, the veteran had level IX hearing acuity 
in the right ear, and level VI hearing in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for bilateral hearing loss prior to December 16, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 
(2004).

2.  The criteria for the assignment of a rating in excess of 
40 percent for bilateral hearing loss for the period since 
December 16, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Veteran's Hearing Loss Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2004).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

However, not all patterns of hearing loss are rated in this 
manner.  For example, where-as in the veteran's case-the 
puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more in either ear, the Roman numeral designation 
for that ear is taken from either Table VI or VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  See 
also Id. §§ 4.85(c), 4.86(b) (indicating that alternative 
methodologies also apply when the examiner certifies that use 
of the speech discrimination test is not appropriate, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
schedular rating in excess of 20 percent for the veteran's 
bilateral hearing loss prior to December 16, 2003.  The 
record shows that the veteran underwent a VA audiometric 
examination in October 2002.  Testing at that time revealed 
puretone thresholds of 60, 85, 90, and 95 decibels in his 
right ear, and 50, 55, 70, and 95 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 83 for the right ear and 68 
for the left ear.)  Additionally, he had speech 
discrimination scores of 48 percent in the right ear and 88 
percent in the left.  Under Tables VI and VIa, these results 
correspond to level IX acuity for the right ear and level III 
acuity for the left ear which, in turn, warrants no more than 
a 20 percent evaluation under Table VII.

The Board also finds that the preponderance of the evidence 
is against the assignment of a schedular rating in excess of 
40 percent for the veteran's bilateral hearing loss for the 
period since December 16, 2003.  In this regard, the Board 
notes that he underwent a VA audiometric examination in 
November 2004.  Testing at that time revealed puretone 
thresholds of 60, 90, 90, and 95 decibels in his right ear, 
and 52, 53, 85, and 100 decibels in his left ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  (The average of 
these thresholds is 84 for the right ear and 73 for the left 
ear.)  Additionally, he had speech discrimination scores of 
48 percent in the right ear and 72 percent in the left.  
Under Tables VI and VIa, these results correspond to level IX 
acuity for the right ear and level VI acuity for the left ear 
which, in turn, warrants no more than a 40 percent evaluation 
under Table VII.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The evidence does not show that he 
has been hospitalized for problems with hearing loss, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

II.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's hearing loss claim.  With regard to element (1), 
above, the Board notes that the RO sent the veteran a VCAA 
notice letter in October 2002 that informed him that, in 
order to establish entitlement to the benefit he sought, 
evidence was needed to show that his condition had worsened.  
With regard to elements (2) and (3), the Board notes that the 
RO's October 2002 letter also notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, employment records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  Finally, with respect to element (4), the Board 
notes that the RO's October 2002 letter asked the veteran to 
advise VA if there was anything else he needed to tell VA 
that he felt was pertinent to the claim, and expressly 
informed him that he should "[s]end the information 
describing additional evidence or send the evidence itself" 
to the RO.

As for the timing of the section 5103(a) notice, the Board 
notes that the October 2002 letter was sent to the veteran 
before the December 2002 rating decision that is the current 
subject of appeal.  The requirements set out in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004), have therefore 
been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been satisfied with respect to the veteran's hearing loss 
claim.  He has been afforded two VA audiometric examinations 
for purposes of assessing the severity of his hearing loss, 
records of VA and private treatment have been obtained, and 
he has not identified any additional evidence that needs to 
be procured.  The Board notes that the veteran and his wife 
have made statements subsequent to the last VA audiometric 
examination in November 2004 to the effect that the veteran's 
hearing is "worse".  However, there has been no specific 
allegation that his hearing has appreciably worsened since 
the time of the last examination.  Notably, when that has 
been the case, the veteran has specifically said so.  See, 
e.g., VA Form 21-4138, dated in July 2004 (stating that 
"[m]y hearing is much worse since my last exam"); VA Form 
9, dated in February 2005 (stating that "[t]he pain in my 
hip has worsened much more since my last examination").  The 
veteran's more recent statements appear to reflect a 
subjective level of disability similar to what he described 
in July 2004 (prior to the most recent examination), when he 
stated that he had difficulty understanding speech and needed 
to wear hearing aids at high volume in order to hear sounds 
from his television set 15 feet away.  Under the 
circumstances, given that the last examination was conducted 
only nine months ago, and in light of the facts that the 
veteran has not specifically alleged material worsening of 
his condition since that time, and that neither he nor his 
representative has otherwise argued that another evaluation 
should be conducted, the Board is satisfied that there is no 
need for another examination.  The available evidence is 
adequate for purposes of deciding this portion of the 
veteran's appeal.


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
prior to December 16, 2003 is denied.

A rating in excess of 40 percent for bilateral hearing loss 
for the period since December 16, 2003 is also denied.


REMAND

The veteran's right hip was last examined for VA compensation 
purposes in October 2004.  In February 2005, he specifically 
stated that the pain in his hip had worsened since the time 
of the last examination.  Under the circumstances, a new 
examination is required.  See, e.g., 38 C.F.R. § 3.327(a) 
(2004) (re-examinations are generally required if evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect).  The 
veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND, and to cooperate in the development of his case.  The 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

On remand, in addition to scheduling the veteran for an 
examination of his hip, efforts should be made to ensure that 
all relevant records of his VA treatment have been obtained 
for review.  This is necessary in order to ensure that the 
veteran's claim is adjudicated on as complete a record as 
possible.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of all relevant records of 
VA treatment the veteran has received for 
his right hip disability since the time that 
such records were last procured in January 
2005.  The materials obtained should be 
associated with the claims file.

2.  After the above development has been 
completed, schedule the veteran for an 
examination to determine the current nature 
and extent of disability due to the service-
connected bursitis of his right hip.  The 
examination report should include range of 
motion of the right thigh in degrees.  The 
examiner should review the claims file in 
connection with the examination, and should 
indicate in the examination report that the 
claims file has been reviewed.  

3.  Thereafter, take adjudicatory action on 
the veteran's claim for an increased rating 
for bursitis of the right hip.  If the 
benefit sought remains denied, issue the 
veteran and his representative a 
supplemental statement of the case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


